Mr. Chief Justice Clarity delivered the opinion of the court: It appears that the claimant was duly appointed secretary of the Industrial Commission of the State of Illinois on the 1st day of May, 1923, and that he has been fulfilling the duties of that position up to the 1st day of July, 1923, at the salary of $5000.00 per annum, that since the 1st day of July, 1923; he has been paid for his services at the rate of $4000.00 per annum and that there is now due the claimant up to and in-eluding October 31, 1924, the sum of $1333.28. It is the opinion of this court from the records that the claimant performed his duty and should receive compensation as fixed by statute. Therefore, it is considered by the court that the claimant be allowed the sum of $1,333.28, balance due him on his salary.